DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claim 1 is generally narrative and indefinite, failing to conform with current U.S. practice.  Particularly, it does not comply with the expected format of a preamble followed by a transitional phrase such as “comprising,” “consisting of,” or “consisting essentially of.”  Absence of such formal language renders the claim indefinite in that it is not clear which elements are in the preamble of the claim and which are in the body of the claim.  Nor is it clear whether the claim is inclusive (i.e. open-ended and does not exclude additional, unrecited elements or method steps) or whether it is exclusive (i.e. excludes any element or step not specified in the claim).  See MPEP 2111.03.



In addition, claim 1 recites “two or more band-like tightening portions are arranged so as to extend in the body length direction from each of the left and right hips to the corresponding thigh,” and “the tightening portions intersect each other.”  Claim 1 is indefinite because it is not clear whether:
two portions are arranged to extend from the left hip and two portions are arranged to extend from the right hip (i.e. four or more portions recited)
or
one of the two or more portions is arranged to extend from the left hip and another of the two or more portions is arranged to extend from the right hip
Likewise, it is not clear whether “the tightening portions intersect each other” means:
the portions extending from the left intersect each of those other portions extending from the left and the portions extending from the right intersect each of those other portions extending from the right
or
every portion intersects every other portion 
Inasmuch as claims 2-10 are dependent upon claim 1, claims 2-10 are indefinite as well.
Furthermore, Claim 2 recites “to the stretchable fabric via the tension tape.”  This recitation of “the stretchable fabric” is indefinite because several stretchable fabrics are presented in claims 1 and 2:
-The stretchable fabric of which the swimsuit is made (i.e. the stretchable fabric first presented in line 1 of claim 1)

-The tape-shaped stretchable fabric (i.e. the stretchable fabric presented in line 3 of claim 2)
Furthermore, claim 4 recites “band-like.” “Band-like” is indefinite inasmuch as the disclosure does not supply any standard for determining whether a portion is “band-like” or not.  Refer also to 35 U.S.C. 112 rejection of claim 1 above.
Furthermore, claim 5 recites “band-like.” “Band-like” is indefinite inasmuch as the disclosure does not supply any standard for determining whether a portion is “band-like” or not.  Refer also to 35 U.S.C. 112 rejection of claim 1 above.
Furthermore, claims 6-10 each recite “Method A of JIS L 1096 8.14.”  Recitation of this method is indefinite inasmuch as standard test methods can change upon periodical review, and no clear reference to a version or date of the method can be determined from the disclosure.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites “covers at least a portion of the thighs and the hips”; “is located between the top of the hip and proximal 1/3 of the hamstrings.”  
Claims 2-3 are rejected under 35 U.S.C. 101 as being dependent upon claim 1 (see above).
Claim 4 is rejected under 35 U.S.C. 101 as being dependent upon claim 1.  Claim 4 also recites “is located in a region that covers a portion of the hamstrings.”
Claim 5 is rejected under 35 U.S.C. 101 as being dependent upon claim 1.  Claim 5 also recites “is located in a region that covers a portion of the biceps femoris and/or the semitendinosus.”
Claims 6-8 are rejected under 35 U.S.C. 101 as being dependent upon claim 1 (see above).
Claim 9 is rejected under 35 U.S.C. 101 as being dependent upon claims 1 and 4 (see above).
Claim 10 is rejected under 35 U.S.C. 101 as being dependent upon claims 1 and 5 (see above).

These 35 U.S.C. 101 rejections could be overcome by changing:
-“covers” to “is configured to cover” in claim 1
-“is located” to “is configured to be located” in claim 4
-“is located” to “is configured to be located” in claim 5

Claim Interpretation
Claim 1 is interpreted as if “covers” reads instead “is configured to cover”.
Claim 1 is also interpreted as if “two or more band-like tightening portions are arranged so as to extend in the body length direction from each of the left and right hips to the corresponding thigh” reads instead “two or more band-like tightening portions are arranged so as to extend in the body length direction from the left hip to a corresponding thigh and two or more band-like tightening portions are arranged so as to extend in the body length direction from the left hip to a corresponding thigh”
Claim 1 is further interpreted as if “such that the tightening portions intersect each other” reads instead “such that two or more tightening portions intersect each other”.
Claim 4 is interpreted as if “is located” reads instead “is configured to be located”.
Claim 5 is interpreted as if “is located” reads instead “is configured to be located”.
Claim 6 is interpreted as if “as measured based on Method A of JIS L 1096 8.14” is removed from the claim.
Claim 7 is interpreted as if “as measured based on Method A of JIS L 1096 8.14” is removed from the claim.
Claim 8 is interpreted as if “as measured based on Method A of JIS L 1096 8.14” is removed from the claim.
Claim 9 is interpreted as if “as measured based on Method A of JIS L 1096 8.14” is removed from the claim.
Claim 10 is interpreted as if “as measured based on Method A of JIS L 1096 8.14” is removed from the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over [Zimmer, US 2019/0059465] in view of [Moore, US 9,049,891].
Regarding claim 1,
Zimmer discloses (see [0070] and figs. 9A-9D):
A swimsuit (“swimwear”) that is made of a fabric ( “compressive fabric 903”; [0070]) and covers at least a portion of the thighs and the hips when worn (“swimwear” has “abdominal area 901 and two leg areas 902”; [0070]), wherein two or more band-like tightening portions (“strips of supporting internal compression taping 912”; [0072]) are arranged so as to extend in the body length direction from each of the left and right hips to the corresponding thigh such that the tightening portions intersect each other, and an intersection of the two or more band-like tightening portions is located between the top of the hip and proximal 1/3 of the hamstrings. Refer to annotated fig. 9D below.

    PNG
    media_image1.png
    808
    877
    media_image1.png
    Greyscale

Zimmer does not explicitly disclose the fabric is stretchable fabric.  Zimmer teaches that the tightening portion prevents “expansion of the…compressive fabric.” Zimmer also teaches the fabric “can comprise a mixture of nylon, polyester, and…elastane.”  Thus Zimmer at least suggests stretchable fabric inasmuch as elastane is a stretchable material and inasmuch as Zimmer suggests the fabric expands in the absence of tightening portions.
Moore teaches (figs 1-5) a swimsuit 10 (col. 3 line 15) comprising stretchable fabric 11 (“stretch woven textile” col. 4 line 55-56).  Moore teaches “An advantage of the stretch properties of stretch woven textile 11 relates to comfort.  More particularly, stretch woven textile 11 will stretch to conform with movements of individual…during aquatic or land-based activities, thereby providing less restriction and a greater freedom of movement during the activities” (col. 4 lines 55-60)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the swimsuit made of a fabric of Zimmer with the stretch-woven textile (i.e. stretchable fabric) of Moore in order to create an article with good comfort properties during aquatic or land-based activities, thereby providing less restriction and a greater freedom of movement during the activities, as taught by Moore (col. 4 lines 55-60).
Regarding claim 4, Zimmer in view of Moore teach the swimsuit according to claim 1, as presented above.
Zimmer further teaches wherein the intersection of the two or more band-like tightening portions is located in a region that covers a portion of the hamstrings.  Zimmer teaches the intersection which meets the structural limitations in the claims and performs the functions as recited such as being capable of being located in a hamstring portion.
Refer to annotated figure 9D – a, below.

    PNG
    media_image2.png
    693
    827
    media_image2.png
    Greyscale

Regarding claim 5, Zimmer in view of Moore teach the swimsuit according to claim 1, as presented above.
Zimmer further teaches wherein the intersection of the two or more band-like tightening portions is located in a region that covers a portion of the biceps femoris and/or the semitendinosus.  Zimmer teaches the intersection which meets the structural limitations in the claims and performs the functions as recited such as being capable of being located in a biceps femoris and/or the semitendinosus portion
Refer to annotated figure 9D – b, below.

    PNG
    media_image3.png
    693
    827
    media_image3.png
    Greyscale

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer and Moore as applied to claim 1 above, and further in view of [Brooks, US 2014/0338089].

Regarding claim 2, Zimmer in view of Moore teach the swimsuit according to claim 1, as presented above.  
Zimmer does not explicitly teach wherein the tightening portions are each formed by bonding a piece of tension tape to a stretchable fabric that constitutes a main body of the swimsuit, and then bonding a tape-shaped stretchable fabric having a larger width than the tension tape to the stretchable fabric via the tension tape.
Zimmer teaches a tightening portion comprises tape (“compression taping 912” [0072]).
Brooks (fig. 6) teaches a band-like tightening portion for a swimsuit formed by bonding a piece of tension tape (“junction 40”; [0081] comprising elements 41, 42, and 43 [0082]) to a stretchable fabric (i.e. the stretchable fabric 20 constituting a main body of the swimsuit), and then bonding a tape-shaped stretchable fabric (60 [0086]; “textile…can be…spandex”) having a larger width than the tension tape (refer to annotated figure 6 of Brooks below) to the stretchable fabric via the tension tape.  Brooks characterizes 40 as a “junction” between 20 and 30 characterizes it as a “strong and reliable when panels and strips stretch” [0081].  Brooks further teaches 60, being on the inside of the garment, is “made of textile that can be…spandex or any other material comfortable to wear for the wearer” [0086].  Accordingly, Brooks teaches a modification that presents a strong and reliable junction between materials that furthermore affords comfort to the wearer [0081]; [0086].

    PNG
    media_image4.png
    587
    950
    media_image4.png
    Greyscale

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the swimsuit of Zimmer in view of Moore with the tightening portions are each formed by bonding a piece of tension tape to a stretchable fabric that constitutes a main body of the swimsuit, and then bonding a tape-shaped stretchable fabric having a larger width than the tension tape to the stretchable fabric via the tension tape of Brooks in order to provide a material comfortable to wear for the wearer against the skin on the interior of the garment, as taught by Brooks [0086], especially considering the band-like tightening portions of Zimmer are on the inside of the swimsuit [0072], and to durably secure the elements of the tightening portion via the tension tape, as also taught by Brooks [0082].


Regarding claim 3, Zimmer in view of Moore and Brooks teach the swimsuit according to claim 2, as presented above.
Zimmer teaches the tightening portions are located on the inside of the swimsuit ([0072]), and the modification taught by Brooks comprises tension tape (element 41 of the tape) and tape-shaped stretchable fabric (60) on the inside (see fig. 6 of Brooks) of the swimsuit.  Thus Zimmer in View of Moore and Brooks teach wherein the tension tape and the tape-shaped stretchable fabric are located on the inside of the swimsuit.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmer and Moore as applied to claims 1, 4, and 5 above, and further in view [Gorjanc, NPL 2008].
(Claim 6 is rejected under 35 U.S.C. 112 (see above).  For the purpose of applying art, claim 6 is interpreted as if “as measured based on Method A of JIS L 1096 8.14” is removed from the claim).

Zimmer in view of Moore teach the swimsuit according to claim 1, as presented above.
Zimmer does not explicitly teach wherein the stretchable fabric has a tensile modulus of elasticity in the body length direction of 140 x 10-5 N/mm2 or more and 200 x 10-5 N/mm2 or less.
The modification taught by Moore is stretch woven fabric (see above rejection of claim 1).
Gorjanc teaches (Table 2) stretch-woven fabric (fabric Wo/EI – T3; see Table 1; see also description of fabrics in the first paragraph of “Methods” on page 64) has a tensile modulus of 0.0005 Nmm-2 (weft direction, E1) and a tensile modulus of 0.737 Nmm-2 (weft direction, E2).  Inasmuch as these values are equivalent to 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2, Gorjanc teaches a stretch-woven fabric has a tensile modulus of 140 x 10-5 N/mm2 or more and 200 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity of the stretchable fabric in the body length direction in order to achieve an optimal configuration for the purpose of creating a suitably flexible swimsuit, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretch-woven fabrics, especially in light of Gorjanc.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer and Moore as applied to claim 1, 4 and 5 above, and further in view of [Gorjanc, NPL 2008], and [Spenser, US 2017/0280791].
(Claims 7-10 are rejected under 35 U.S.C. 112 (see above).  For the purpose of applying art, claims 7-10 is interpreted as if “as measured based on Method A of JIS L 1096 8.14” are removed from the claims).

Regarding claim 7,
Zimmer in view of Moore teach the swimsuit according to claim 1, as presented above.
Zimmer does not explicitly teach wherein the tightening portions have a tensile modulus of elasticity in the body length direction of 160 x 10-5 N/mm2 or more and 220 x 10-5 N/mm2 or less.
Spenser teaches tightening portion “restraint strip” for an aquatic sport performance garment; the tightening portion comprises “a first modulus of elasticity that is approximately two or more times greater than a second modulus of elasticity of the aquatic sport performance garment material to which it is affixed or into which it is integrated” [0089].
The modification taught by Moore is stretch woven fabric (see above rejection of claim 1).
Gorjanc teaches (Table 2) stretch-woven fabric (fabric Wo/EI – T3; see Table 1; see also description of fabrics in the first paragraph of “Methods” on page 64) has a tensile modulus of 0.0005 Nmm-2 (weft direction, E1) and a tensile modulus of 0.737 Nmm-2 (weft direction, E2).  Inasmuch as these values are equivalent to 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2, Gorjanc teaches a stretch-woven fabric has a tensile modulus of 140 x 10-5 N/mm2 or more and 200 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity of the stretchable fabric in the body length direction in order to achieve an optimal configuration for the purpose of creating a suitably flexible swimsuit, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretch-woven fabrics, especially in light of Gorjanc.
Insofar as Gorjanc teaches stretch woven fabrics have moduli of 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2 and Spenser teaches tightening portions should have modulus approximately two or more times greater than a second modulus of elasticity of the aquatic sport performance garment material to which it is affixed or into which it is integrated, Gorjanc and Spenser teach a tightening portion having modulus of 100 x 10-5 N/mm2 and a modulus of 147400 N/mm2, thus a modulus of 160 x 10-5 N/mm2 or more and 220 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity of the tightening portions in the body length direction in order to achieve an optimal configuration for the purpose of creating suitably restrictive tightening portions, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretch-woven fabrics, especially in light of Gorjanc.

Regarding claim 8,
Zimmer in view of Moore teach the swimsuit according to claim 1, as presented above.
Zimmer does not explicitly teach wherein the wherein the intersection of the two or more band-like tightening portions has a tensile modulus of elasticity in the body length direction of 220 x 10-5 N/mm2 or more and 420 x 10-5 N/mm2 or less.
Spenser teaches tightening portion “restraint strip” for an aquatic sport performance garment; the tightening portion comprises “a first modulus of elasticity that is approximately two or more times greater than a second modulus of elasticity of the aquatic sport performance garment material to which it is affixed or into which it is integrated” [0089].
The modification taught by Moore is stretch woven fabric (see above rejection of claim 1).
Gorjanc teaches (Table 2) stretch-woven fabric (fabric Wo/EI – T3; see Table 1; see also description of fabrics in the first paragraph of “Methods” on page 64) has a tensile modulus of 0.0005 Nmm-2 (weft direction, E1) and a tensile modulus of 0.737 Nmm-2 (weft direction, E2).  Inasmuch as these values are equivalent to 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2, Gorjanc teaches a stretch-woven fabric has a tensile modulus of 140 x 10-5 N/mm2 or more and 200 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity of the stretchable fabric in the body length direction in order to achieve an optimal configuration for the purpose of creating a suitably flexible swimsuit, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretch-woven fabrics, especially in light of Gorjanc.
Insofar as Gorjanc teaches stretch woven fabrics have moduli of 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2 and Spenser teaches tightening portions should have modulus approximately two or more times greater than a second modulus of elasticity of the aquatic sport performance garment material to which it is affixed or into which it is integrated, Gorjanc and Spenser teach a tightening portion having modulus of 100 x 10-5 N/mm2 and a modulus of 147400 N/mm2, thus a modulus of 160 x 10-5 N/mm2 or more and 220 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity of the intersection of the two or more tightening portions in the body length direction in order to achieve an optimal configuration for the purpose of creating suitably restrictive intersecting tightening portions, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretch-woven fabrics, especially in light of Gorjanc.

Regarding claim 9,
Zimmer in view of Moore teach the swimsuit according to claim 4, as presented above.
Zimmer does not explicitly teach wherein the wherein the intersection of the two or more band-like tightening portions has a tensile modulus of elasticity in the body length direction of 220 x 10-5 N/mm2 or more and 420 x 10-5 N/mm2 or less.
Spenser teaches tightening portion “restraint strip” comprises “a first modulus of elasticity that is approximately two or more times greater than a second modulus of elasticity of the aquatic sport performance garment material to which it is affixed or into which it is integrated” [0089].
The modification taught by Moore is stretch woven fabric (see above rejection of claim 1).
Gorjanc teaches (Table 2) stretch-woven fabric (fabric Wo/EI – T3; see Table 1; see also description of fabrics in the first paragraph of “Methods” on page 64) has a tensile modulus of 0.0005 Nmm-2 (weft direction, E1) and a tensile modulus of 0.737 Nmm-2 (weft direction, E2).  Inasmuch as these values are equivalent to 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2, Gorjanc teaches a stretch-woven fabric has a tensile modulus of 140 x 10-5 N/mm2 or more and 200 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity of the stretchable fabric in the body length direction in order to achieve an optimal configuration for the purpose of creating a suitably flexible swimsuit, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretch-woven fabrics, especially in light of Gorjanc.
Insofar as Gorjanc teaches stretch woven fabrics have moduli of 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2 and Spenser teaches tightening portions should have modulus approximately two or more times greater than a second modulus of elasticity of the aquatic sport performance garment material to which it is affixed or into which it is integrated, Gorjanc and Spenser teach a tightening portion having modulus of 100 x 10-5 N/mm2 and a modulus of 147400 N/mm2, thus a modulus of 160 x 10-5 N/mm2 or more and 220 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity of the intersection of the two or more tightening portions in the body length direction in order to achieve an optimal configuration for the purpose of creating suitably restrictive intersecting tightening portions, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretch-woven fabrics, especially in light of Gorjanc.

Regarding claim 10,
Zimmer in view of Moore teach the swimsuit according to claim 5, as presented above.
Zimmer does not explicitly teach wherein the wherein the intersection of the two or more band-like tightening portions has a tensile modulus of elasticity in the body length direction of 220 x 10-5 N/mm2 or more and 420 x 10-5 N/mm2 or less.
Spenser teaches tightening portion “restraint strip” comprises “a first modulus of elasticity that is approximately two or more times greater than a second modulus of elasticity of the aquatic sport performance garment material to which it is affixed or into which it is integrated” [0089].
The modification taught by Moore is stretch woven fabric (see above rejection of claim 1).
Gorjanc teaches (Table 2) stretch-woven fabric (fabric Wo/EI – T3; see Table 1; see also description of fabrics in the first paragraph of “Methods” on page 64) has a tensile modulus of 0.0005 Nmm-2 (weft direction, E1) and a tensile modulus of 0.737 Nmm-2 (weft direction, E2).  Inasmuch as these values are equivalent to 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2, Gorjanc teaches a stretch-woven fabric has a tensile modulus of 140 x 10-5 N/mm2 or more and 200 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity of the stretchable fabric in the body length direction in order to achieve an optimal configuration for the purpose of creating a suitably flexible swimsuit, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretch-woven fabrics, especially in light of Gorjanc.
Insofar as Gorjanc teaches stretch woven fabrics have moduli of 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2 and Spenser teaches tightening portions should have modulus approximately two or more times greater than a second modulus of elasticity of the aquatic sport performance garment material to which it is affixed or into which it is integrated, Gorjanc and Spenser teach a tightening portion having modulus of 100 x 10-5 N/mm2 and a modulus of 147400 N/mm2, thus a modulus of 160 x 10-5 N/mm2 or more and 220 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity of the intersection of the two or more tightening portions in the body length direction in order to achieve an optimal configuration for the purpose of creating suitably restrictive intersecting tightening portions, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretch-woven fabrics, especially in light of Gorjanc.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./              Examiner, Art Unit 3732      

/KATHARINE G KANE/               Primary Examiner, Art Unit 3732